Citation Nr: 0020183	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left flank, buttock, and posterior thigh 
with retained foreign bodies, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1966 to 
August 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The Board notes that the appellant's representative argued in 
an October 1997 statement that there had been clear and 
unmistakable error in a February 1974 rating decision that 
granted service connection for residuals of a gunshot wound 
of the left flank, buttock, and posterior thigh with retained 
foreign bodies and assigned a 20 percent rating under 
Diagnostic Code 5317.  The representative argued that the 
appellant should have been assigned a 40 percent rating for 
the disability by the February 1974 rating decision.  This 
claim is not inextricably intertwined with the current claim 
and has not been developed for appellate consideration by the 
RO.  Therefore, this matter is referred to the RO for 
appropriate action.  


REMAND

The appellant claims that his service-connected residuals of 
a gunshot wound of the left flank, buttock, and posterior 
thigh with retained foreign bodies are more severely 
disabling than currently evaluated.  He maintains that, 
because the service medical records identify a large buttock 
wound extending into the sacrum with palpable sacral 
fractures (although not seen on an X-ray), the gunshot wound 
he sustained to his left flank, buttock, and posterior thigh 
was a moderately severe injury, which should be rated 40 
percent disabling.  At a March 1999 Regional Office hearing, 
he described pain in his lower buttocks, lower back, and left 
leg, which was increased on prolonged sitting and walking, 
lifting, and moving and would result in cramping in the left 
side.  He further stated that he took 500 mg. of Tylenol two 
to three times a day for the pain, and that he occasionally 
experienced a giving way of his left hip.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

While the appellant underwent a VA general medical 
examination in January 1998, the Board finds the examination 
report does not provide sufficient clinical findings with 
which to properly evaluate the appellant's residuals of a 
gunshot wound of the left flank, buttock, and posterior 
thigh.  Specifically, while the examiner gave an excellent 
and complete account of scarring, there was no detailed 
description of residual muscle injury, if any.  VA has a duty 
to assist the appellant in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives his due process rights, the Board finds 
that the claim must be remanded for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for his residuals of a 
gunshot wound of the left flank, buttock, and 
posterior thigh since service, and, if 
possible, specify the appropriate dates of 
treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

2.  Following receipt of all medical records 
identified above, the RO should schedule the 
appellant for a VA muscles examination to 
determine the severity of the residuals of a 
gunshot wound of the left flank, buttock, and 
posterior thigh.  The examiner should review 
the those portions of the claims folder 
relating to the veteran's wounds.  He should be 
requested to provide clinical findings with 
which any muscle disability associated with the 
appellant's gunshot wound to the left buttock 
(Muscle Group XVII) may be evaluated, 
particularly in relationship to the right 
buttock; and any limitations that are 
attributable to the wound, particularly whether 
there is any left hip disability related to the 
left buttock wound.  The examiner should 
provide complete rationale for all conclusions 
reached. 

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence 
pertaining to his claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The purpose of this remand is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this remand as to the merits of the appellant's 
claim.  No additional action is required by the appellant 
until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


